DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/19/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 3, 8, 9, 13, 17, and 19-22 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079546 A1) as sets forth in the Non-Final Rejection filed 10/20/20 is herein amended due to the Applicant’s amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 8, 9, 13, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079546 A1).
	Park et al. discloses a condensed cyclic compounds of the following form:

    PNG
    media_image1.png
    233
    378
    media_image1.png
    Greyscale

([0030]) where L1 = groups such as substituted or unsubstituted C6-60 arylene group and A1 = groups such as substituted or unsubstituted C1-60 heteroaryl group ([0044]).  Possible L1 groups include the following:

    PNG
    media_image2.png
    167
    369
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    126
    362
    media_image3.png
    Greyscale

(page 6).  An embodiment is disclosed:

    PNG
    media_image4.png
    319
    365
    media_image4.png
    Greyscale

(page 29).  However, Park et al. does not explicitly disclose a compound of Formula 1 as recited by the Applicant, particularly in regards to the nature of the Ar group of Formula 3.  Nevertheless, it would have been obvious to modify compound 98 as disclosed by Park et al. above such that A1 = Formula 2A, n2 = 1, A2 = Formula 3, X1 = CH, X2 = N, X3 = X5-10 = CH, X4 = C(R4) (with R4 = binding site to A2, a = 0, b = 1, and Ar = Formula 6-9 (with e3 = 0, e6 = 1, and Z31 = dinaphthofuranyl group)) of Formula 1 as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves an exchange one (arylene) group for a functional equivalent (another arylene) chosen from a highly finite list as disclosed by Park et al. (and easily envisioned from the scope of Park et al.’s general formula, particularly in regards to the nature of L1), thus rendering the production predictable with a reasonable expectation of success.
	Park et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0099], [0110], [0227], [0306], [0307]); the light-emitting layer .

Allowable Subject Matter
7.	Claims 2, 4-7, 10-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Furthermore, Claim 18 is allowed.
	The closest prior art is provided by Park et al. (US 2016/0079546 A1), which discloses compounds of the following form:

    PNG
    media_image5.png
    231
    378
    media_image5.png
    Greyscale

([0030]).  An embodiment is disclosed:

    PNG
    media_image6.png
    333
    375
    media_image6.png
    Greyscale

(page 29).  However, it is the position of the Office that neither Park et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the Applicant’s recited compounds, particularly in regards to the specific nature of A2 in combination with the nature of X1-10 (or X1-4 and X6-9) of Formula 1.

Response to Arguments
8.	Applicant’s arguments on pages 39-40 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY YANG/Primary Examiner, Art Unit 1786